DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 
10-2019-0141046   
  11/06/2019   
  REPUBLIC OF KOREA   


Claim Status
Claims 1—16 filed on 07/31/2020 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1—3 and 9—11 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Ichihara” (US 9866570 B2) in view of “David” (US 10009325 B1).

REGARDING CLAIMS 1 & 9. Ichihara disclose
An in-vehicle network (on-vehicle communication system, Abstract & FIG.1) apparatus and method, comprising: one or more processors; and executable memory for storing at least one program executed by the one or more processors, wherein the at least one program is configured to verify integrity of software stored in advance in the executable memory [Ichihara discloses performing authentication using transmitter/receiver codes (Abstract); see also FIGS.3—5, where Ichihara disclose verifying/authenticating code], generate a key table by sharing authentication information with a communication target [see FIGS.3 &5; specifically, FIG.4 that disclose key table that includes NAME, ID, KEY], 

Ichihara may not expressly disclose; however, David, analogues art, disclose, and exchange an encrypted message with the communication target using the key table [see Encrypted Communication, FIG.1B; see also encrypt layer 232 (in FIG.2) that encrypts communication]


Ichihara in view of David further disclose claims 2 & 10. The in-vehicle network apparatus/method, wherein the at least one program is configured to generate the key table using authentication information, which includes an identifier of a software component of the in-vehicle network apparatus and an identifier of a software component of the communication target, and a secret key shared in advance with the communication target [see FIGS.3 &5; specifically, FIG.4 that disclose key table that includes NAME, ID, KEY]. 

Ichihara in view of David further disclose claims 3 & 11. The in-vehicle network apparatus/method, wherein the at least one program is configured to decrypt encrypted authentication information of the communication target, which is received from the communication target, using the secret key, encrypt authentication information of the in-vehicle network apparatus using a session key included in the decrypted authentication information of the communication target, and reply to the communication target with the encrypted authentication information of the in-vehicle network apparatus [David  disclose decrypting encrypted communication table by authenticating the communication table key (see FIG.3 decryption is performed )].
The motivation to combine is the same as that of claim 1 above. 

Allowable Subject Matter
Claims 4—8 and 12—16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Ichihara in view of David fail to further disclose claims 4 & 12. The in-vehicle network apparatus/method, wherein the at least one program is configured to change a value of the session key by a size of the authentication information of the in-vehicle network apparatus, which is encrypted using the session key. 
Claims 5—8 and 13—16 are objected based on their dependence. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See PTO—892; and for example, Usui et al., USP 10812261 B2 is directed to A vehicle system with plurality of control devices  with a processor controlling the devices with an encryption verifying a message.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARE F TABOR whose telephone number is (571) 270-3155. The examiner can normally be reached Mon.—Fri.: 8:00 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMARE F TABOR/             Primary Examiner, Art Unit 2434